I agree that the Court will take judicial knowledge that whiskey, properly so-called, is intoxicating, but I do not agree that a beverage commonly known as whiskey contains by weight as little as 3.2 per *Page 446 
cent. of alcohol. Whiskey or spirituus frumenti is defined by the United States Pharmacopoeia to be "An alcoholic liquid obtained by the distillation of the mash of fermented grain. The specific gravity should not be more than 0.930, nor less than 0.917 corresponding approximately to an alcoholic strength of 44 to 50 per cent. by weight, or 50 to 58 per cent. by volume."
The United States Pure Food and Drug Act of 1906 does not otherwise define it.
I am also of the opinion that the title of the Act under consideration is not broad enough to cover the subject dealt with in Section 13 of the Act.